DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received March 29, 2021.  Claims 1-9, 11, 14, and 17-20 are currently pending. Claims 1-8 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 9, 11, 14, and 17-20 are examined herein. The restriction requirement mailed January 19, 2018 is still deemed proper. Applicant's elected Group II without traverse in the reply filed April 18, 2018.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 9, 11, 14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
Claims 9, 11, 14, and 17-20 are directed to a method of obtaining over-expression of HOXB7 protein within mesenchymal stem cells (MSCs). The claims require genetically modifying said MSCs by infecting said MSCs with retroviral particles carrying a coding sequence for said HOXB7 protein to produce modified cells having a faster expansion than the MSCs before infecting and “without generating immortalizing MSCs”. The specification does not define the term “immortalizing”, which is interpreted as referring to MSCs capable of unlimited cell proliferation. Accordingly, the claimed method excludes the immortalization of any of the infected MSCs. However, the specification has not adequately described a method in which immortalized MSCs are not produced following infection with retroviral particles carrying a coding sequence for HOXB7.
The state of the art was such that HOX genes, in general, and HOXB7, specifically, were recognized as promoting self-renewal in undifferentiated stem cells. For example, Care (Care et al. (1999) Oncogene, 18:1993-2001, herein referred to as “Care (1999)”) teaches a method for the 
These findings were reiterated by Care (Care et al. (2001) Cancer Research, 61:6532-6539, herein referred to as “Care (2001)), which states “HOXB7-enforced expression in hematopoietic progenitor/stem cells, purified from adult human peripheral blood, markedly modulated the proliferative/differentiative program of this population inducing a prolonged proliferation of a discrete population of blast cells and granulomonocytic oriented cells. These results suggested a potential preleukemic immortalization step attributable to HOXB7 overexpression” (page 6532, column 2, paragraph 1). Accordingly, Care (1999) and Care (2001) each describe that immortalization in hematopoetic stem cells can be attributed to HOXB7 overexpression. These findings indicate that it would have been highly unpredictable that immortalized cells would not be generated following expression of HOXB7 in other types of undifferentiated stem cells.
In the case of mesenchymal stem cells (MSCs), the prior art describes similar implications for HOX genes and HOXB7, specifically. For example, Satija (Satija et al. (2007) Stem Cells and Development, 16:7-23) teaches “Hox proteins, which contain a 60-amino-acid conserved 
The experimental evidence provided by the specification echoes the findings from the prior art. For example, the specification similarly teaches “HOXB7-modified cells acquire a higher proliferative potential, which is assessed as an expression of the cell proliferation marker Ki67” (page 11, lines 10-11). In addition, the specification teaches observing ever increasing cell proliferation from the MSCs over-expressing HOXB7 (see FIG. 8). The specification further teaches “Referring to Fig. 11, the quantification of stained, senescent cells shows that the GFP control cell population contains a greater number of senescent cells than the cell population modified for HOXB7 overexpression” (page 11, lines 28-30). These disclosure do not specifically establish the presence nor the absence of immortalized cells. Nevertheless, these disclosures that overexpression of HOXB7 in MSCs leads to increased cell proliferation and reduced senescence refer to characteristics that one of ordinary skill in the art would expect from immortalized MSCs. Accordingly, these disclosures do not support and further weigh against that immortalized MSCs 
The specification does not describe any experimental evidence that suggests that immortalized cells are not generated following infection of MSCs with the retrovirus encoding HOXB7. The specification further states “Concerning the use of modified cells for the TERT protein expression, the modification of the invention introduces a gene that can stimulate proliferation without immortalization” (see page 6, lines 11-13). However, this disclosure is entirely prophetic and is not based on any specific evidence described by the specification. This prophetic disclosure is not sufficient to outweigh the evidence provided by both the art and the specification that overexpression of HOXB7 is associated with increased cell proliferation, self-renewal, and/or reduced senescence, as discussed above.
Accordingly, based on the known correlation between HOXB7 expression and immortalization and/or self-renewal of HSCs and MSCs, and further the evidence in the specification for increased cell proliferation and reduced senescence, and further given the lack of any working example that immortalizing cells were not generated following infection of MSCs with a retrovirus encoding HOXB7, one of ordinary skill in the art would conclude that Applicant was not in possession of the method “without generating immortalizing MSCs” as claimed.
Response to Arguments
	Applicant’s remarks direct the Examiner “to FIG. 11, which shows that HOXB7 improves the capability of the cells to proliferate” (see remarks on page 8, paragraph 2). Applicant’s further state “FIG. 11 shows that the HOXB7-infected MSCs are lysing” (see remarks on page 8, paragraph 2).
	These statements have been fully considered but are not persuasive because they are not factually supported by the cited Figure, namely FIG. 11. The specification itself states “Fig. 11 is a chart for quantification of beta galactosidase positive cells, i.e. senescent cells, in the cultures of the modified cells” (see page 7, lines 21-22). Since FIG. 11 merely illustrates “beta galactosidase 
	
Applicant’s remarks further state that FIG. 11 “also shows that HOXB7-infected MSCs do not proliferate indefinitely since the infection is unable to block the cellular senescence process, which stops cell proliferation” (see remarks on page 8, paragraph 2). Applicants further argue that “the right-hand column in FIG. 11, showing the senescence of the HOXB7-infected MSCs, that is, the absence of immortalization. A person of skill in the art will appreciate that, if the HOXB7-infected MSCs were immortal, there would be no senescence” (see remarks on page 8, paragraph 2).
These arguments have been fully considered but are not persuasive because FIG. 11 only illustrates those GFP-infected or HOXB7-infected MSCs that were positive for beta galactosidase. FIG. 11 is silent with respect to those HOXB7-infected cells that were not positive for beta galactosidase or illustrate their proliferative potential. The mere presence of HOXB7-infected cells that were senescent does not establish the non-existence of HOXB7-infected cells that were immortal, which is required by the limitation “without generating immortalizing MSCs”.

Applicant’s argument that “Applicants have verified the senescence of infected MSCs, observing, for example, a number of senescent MSCs between 8 and 12 in a 2.5x observation field. In particular, Applicants have found it surprising that, in spite of the initial increase in proliferation, no cancer could be detected (which for MSCs would be in the form of a sarcoma)” (see remarks on page 8, paragraph 3) has been fully considered but is not persuasive because it is not based on any specific factual or objective evidence. Accordingly, the Examiner is unable to evaluate whether such proliferation is limited to an “initial increase” or any evidence that suggests that “no cancer could be detected”. MPEP 716.01(c) makes clear that arguments of counsel cannot take the place of evidence in the record.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
April 14, 2021